Citation Nr: 0616924	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a scar on the right 
middle shin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from December 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a scar on 
the right middle shin, and granted service connection for 
PTSD assigning a 10 percent disability evaluation.  The 
veteran disagreed with the level of disability assigned.  

The issue of entitlement to an increased initial rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran served in combat; the veteran's description 
of the injury to the right middle shin in combat is 
consistent with his service.


CONCLUSION OF LAW

A scar on the right middle shin was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection.  This is so because the Board is 
taking action favorable to the veteran; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

The service medical records appear to be complete.  There are 
no injuries noted in the records, or on examination at 
separation at which time the veteran described his health as 
"excellent."  The service personnel records were also 
obtained which show that the veteran served in Vietnam from 
October 1967 to October 1968, with principal duties noted as 
assistant gunner, ammo bearer, gunner and machine gunner.  
There were no combat wounds noted.  The veteran was awarded 
the combat infantry badge.

In an August 2002 statement, the veteran wrote in great 
detail about his experiences in Vietnam, including 
engagements with the enemy.  He wrote the following:

One day the company was moving towards 
and area where enemy activity had been 
reported.  We were moving very slowly 
when suddenly . . . [we] engaged a group 
and as I fell to the ground I started 
firing my M-16.  We were receiving fire 
from different sides.  An enemy grenade 
that fell and exploded deafened my ears 
and I felt a burning sensation on the 
shin of my right leg.  After the fighting 
I saw a small abrasion but never knew if 
it was from shrapnel or what.  I can 
still see the small wound.

A September 2002 X-ray examination report notes a large scar 
on the right middle shin.  The impression was a normal 
examination with no significant bony or joint abnormality 
present, and normal soft tissues.  

In an October 2002 statement, the veteran provided further 
details about the scar.  He added that immediately following 
the injury, he removed small pieces of shrapnel from the 
wound, but never reported the incident.  He kept treating the 
wound for several weeks with rubbing alcohol and other 
antiseptics, until it healed.  He also described the scar as 
currently two inches long and one and a half inches wide and 
running parallel to the shin, still visible even though he 
was wounded 33 years ago.  The veteran further indicated that 
he did not seek treatment because two other soldiers he was 
with were injured far more severely and he felt that his 
injury was insignificant in comparison.  

In a January 2003 VA PTSD examination, the veteran described 
being in a hospital for two weeks following a motor vehicle 
accident while working for the Border Patrol, which began in 
1974.  In March 2003, the RO denied service connection for 
the scar on the right middle shin, noting that there was no 
evidence of shrapnel wound in service, and evidence of a 
postservice motor vehicle accident.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Satisfactory lay or other evidence than an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b).  

In this case, the evidence shows that the veteran served in 
combat as a gunner in Vietnam, and has provided credible 
statements detailing the injury which resulted in the scar on 
the right middle shin.  Notwithstanding the absence of any 
evidence in the service medical records of treatment for the 
scar, the explanation of the injury is consistent with his 
service.  Service connection is therefore warranted for the 
scar on the right middle shin.


ORDER

Service connection for scar on the right middle shin is 
granted.


REMAND

The veteran is claiming entitlement to a higher initial 
evaluation for his service connected PTSD, assigned a 10 
percent evaluation in the rating decision on appeal.  In a 
July 2004 statement, the veteran argued that he should be 
rated at least 30 percent.  He stated that he had related 
several times to physicians at VA that he had panic attacks, 
nightmares and had even considered suicide.  He also asked 
why his medication had been changed and wanted to know why 
this information had never been processed.  

Although the veteran received a VA PTSD compensation and 
pension examination in March 2004, a review of the claims 
file shows that the veteran's most recent psychiatric 
treatment, other than group therapy sessions, was in October 
2003.  This is over two and one-half years ago.  The Board 
cannot fairly evaluate the current level of the veteran's 
disability without current medical evidence.  

It appears from the record that all of the veteran's current 
treatment has been through the VA Medical Center in El Paso, 
and is ongoing.  The RO should obtain all current relevant 
records of the veteran's mental health treatment from May 
2004 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current VA records of treatment for the 
veteran from the VA Medical Center in El Paso, Texas, 
dating from May 2004 to the present.

2.  Thereafter, the RO should readjudicate the veteran's 
claim for an increased initial rating for PTSD, to 
include consideration of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the 
facts found).  If any claim on appeal remains denied, 
the RO should prepare a supplemental statement of the 
case and return this claim to the Board in accord with 
applicable procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


